The opinion of the court was delivered,
by Lowrie, C. J.
— We cannot regard this arrangement as being equivalent to an assignment for the benefit of creditors under the Act of 1818, and as thereby void because not recorded. It differs from the ordinary character of such assignments by being entered into, rather as security for a debt thereafter to be contracted by the advance of money, than as a means of paying debts, and by being a mere conditional pledge of securities which might be redeemed and reclaimed at any time, and not an absolute assignment of them; and these are essential differences. We are to judge the arrangement by its form and purpose, rather than by its substantial result; for this could not have been known in advance by the pledgees, and could not therefore be a proper element in the interpretation of the arrangement when it was made. It is distinguished, moreover, by the fact that it was obviously intended as a means of enabling the Bank of Pennsylvania to continue to carry on its business, whereas the ordinary purpose of an assignment is to wind it up. This purpose is not changed by its want of success. The plaintiff gains only an apparent advantage from the fact that the pledgors are dealers only in money and evidences of debt, and thus the advance seems to be in substance a means of paying debts, for if they had been dry goods merchants, an advance of dry goods stock in order to keep up their business, might also, though not so directly, have amounted to a means of paying creditors.
Judgment affirmed.